 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                                 EASTERN DISTRICT OF CALIFORNIA
 9
10                                                    )   Case No.: 1:17-cv-01257-LJO-BAM (PC)
     DARRELL E. JOHNSON,                              )
11                                                    )   Appeal No. 18-17160
                     Plaintiff,                       )
                                                      )   ORDER DECLINING TO REVOKE IN
12                                                    )   FORMA PAUPERIS STATUS ON APPEAL
            vs.
                                                      )
13                                                    )   (Doc. No. 21)
     DAVE DAVEY, et al.,
                                                      )
14                                                    )
                     Defendants.                      )
15                                                    )
16          Plaintiff Darrell E. Johnson is a state prisoner proceeding pro se and in forma pauperis in

17   this civil rights action pursuant to 42 U.S.C. § 1983.

18          On October 11, 2018, the Court dismissed this action, with prejudice, for the failure to

19   state a claim upon which relief may be granted. (Doc. No. 16.) Judgment was entered that same

20   date. (Doc. No. 17.) On November 1, 2018, Plaintiff filed a notice of appeal. (Doc. No. 18),

21   which was processed to the Ninth Circuit Court of Appeals, (Doc. No. 19).

22          On November 13, 2018, the Ninth Circuit Court of Appeals referred the matter back to

23   this Court for the limited purpose of determining whether in forma pauperis status should

24   continue for the appeal. 28 U.S.C. § 1915(a)(3). (Doc. No. 21.)

25          The Court has reviewed the record and Plaintiff’s notice of appeal. However, the notice

26   of appeal does not provide the grounds upon which Plaintiff will appeal, or any information as to

27   the issue(s) he intends to raise. Based on the overall record, the Court is unable to determine

28   whether this appeal is frivolous or taken in bad faith. See 28 U.S.C. § 1915(a)(3); see also



                                                      1
 1   Hooker v. American Airlines, 302 F.3d 1091, 1092 (9th Cir. 2002) (revocation of in forma

 2   pauperis status is appropriate where district court finds the appeal to be frivolous).

 3          Accordingly, the Court declines to revoke in forma pauperis status. The Clerk of the

 4   Court is directed to serve a copy of this order on the parties and on the United States Court of

 5   Appeals for the Ninth Circuit.

 6
 7   IT IS SO ORDERED.

 8
        Dated:     November 16, 2018                           /s/ Barbara    A. McAuliffe              _
 9                                                         UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                       2
